           Case 3:03-cr-00228-FLW Document 557 Filed 02/23/21 Page 1 of 2 PageID: 2430
AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)            Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                           DistrictDistrict
                                                      __________    of NewofJersey
                                                                              __________

                    United States of America
                               v.                                             )
                        LEONARD PAULK                                         )   Case No:       3:03-CR-228-02(FLW)
                                                                              )
                                                                              )   USM No:        40696-050
Date of Original Judgment:                            12/19/2005              )
Date of Previous Amended Judgment:                                        )       Lawrence S. Lustberg, Esq.
(Use Date of Last Amended Judgment if Any)                                        Defendant’s Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   ’ the defendant ’ the Director of the Bureau of Prisons ’ the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           ’ DENIED. ’       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   Life                    is reduced 300 months This term is on each of counts one and
                                                       three, both counts to be served concurrently.
                           (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                           02/19/2005             shall remain in effect.
IT IS SO ORDERED.

Order Date:                  02/23/2021
                                                                                                         Judge’s signature


Effective Date:                                                                      Freda L. Wolfson, U.S. Chief District Judge
                     (if different from order date)                                                    Printed name and title
Case 3:03-cr-00228-FLW Document 557 Filed 02/23/21 Page 2 of 2 PageID: 2431



     Additional conditions of Supervised Released imposed:

     GAMBLING ESTABLISHMENTS RESTRICTION
     You must not enter any gambling establishment without the permission of the U.S. Probation
     Office and/or the Court.
     GAMBLING RESTRICTIONS AND REGISTRATION ON EXCLUSION LISTS
     You must refrain from all gambling activities, legal or otherwise, to include the purchase or receipt
     of lottery tickets and internet gambling. You must register on the self-exclusion lists maintained
     by the New Jersey Casino Control Commission and Racetrack Commission within 60 days of the
     commencement of supervision and remain on these lists for the duration of supervision. The U.S.
     Probation Office will supervise your compliance with this condition.
